Citation Nr: 1643522	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to asbestos exposure.

2.  Entitlement to service connection for calcified pleural plaques, asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; his spouse




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2011 rating decision issued by the regional office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the St. Petersburg, Florida RO.

In December 2015, the Veteran submitted additional medical evidence, along with a waiver of initial RO consideration.  The evidence is accepted for inclusion in the current appeal.

In January 2016, the Veteran testified before the undersigned veterans law judge (VLJ) at a Board hearing held at the St. Petersburg RO.  A transcript of the hearing is of record.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Chronic obstructive pulmonary disease, calcified pleural plaques, and asbestosis are attributable to service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease, calcified pleural plaques, and asbestosis were incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the Veteran's claims.  Because the instant decision is fully favorable to the Veteran, further discussion of the VCAA is not necessary.

Criteria of service connection, generally

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  See 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain enumerated chronic diseases, if the disease became manifest to a degree of 10 percent or more within one year from the date of separation from such service..  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The presumption does not apply to the current appeal because the Veteran's disability is not among the chronic diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2015).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014). To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In general, when evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Analysis

The Veteran asserts that his alleged exposure to asbestos during service aboard a naval vessel caused his current symptoms of pulmonary disability.  The Board is required to analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under the criteria of this administrative protocol.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Veteran has prominent calcific pleural plaques bilaterally consistent with asbestosis exposure.  See March 2015 treatment record of Dr. A. G; June 2011 VA examination report.  His x-rays from March 2015 are "proof of asbestosis."  See November 2015 treatment record of Dr. D. S.  He has chronic obstructive pulmonary disease (COPD).  See September 2011 VA treatment record.

Any evidence that is probative of asbestos exposure may be used to support a determination that asbestos exposure occurred.  The Veteran's DD 214 lists his specialty as RD-0300.  The Veteran is competent to report his exposure to asbestos in that he was able to see the materials known to commonly contain asbestos.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has competently and credibly testified that there were asbestos-insulated pipes in his sleeping quarters and many locations throughout the ship where the Veteran lived and worked, including his occasional work with the deck crew.
 
The Veteran's service treatment records show no diagnosis of asbestosis.  Numerous complaints of a sore throat were made by the Veteran between February 1956 and July 1957.  The Veteran's exit examination report of October 1957 was normal, with the Veteran denying any ear, nose, or throat trouble.  

The Veteran's private physician states that he "strongly feels that there is a greater than 50% chance that [the Veteran's] exposure to asbestos was in the service."  See November 2015 treatment record of Dr. D. S.  The doctor cited his three years of care for the Veteran's breathing problems and asbestos exposure, the Veteran's exposure to high levels of asbestos onboard his naval ship, the fact of the Veteran's Navy service as a radar man, and recent chest x-rays showing asbestosis and pleural plaques consistent with asbestos exposure.  Id.  The Board finds the November 2015 private medical opinion relating the onset of the Veteran's asbestosis to service to be highly probative.

Evidence that tends to weigh against the claim is the negative nexus opinion of the June 2011 VA examiner.  The basis for finding that the Veteran's asbestosis and calcified pleural plaques are more likely than not unrelated to his service was that he was a "radioman" with a low level of probably exposure to asbestosis and, furthermore, that his 31 post-service years as a firefighter placed him in the highest risk category for developing asbestosis.

The Board assigns less weight to the opinion of the VA examiner than to that of the Veteran's private treating physician.  The VA examiner was unable to take into account later evidence that the Veteran worked for the fire department for many years in positions that, in fact, did not involve actual firefighting, and that he used a self-contained breathing apparatus as breathing protection on the occasions when he did actively take part in firefighting.  See transcript of January 2016 Board hearing.  Furthermore, the VA examiner relied on a general probability of the Veteran's exposure to asbestos based on his military occupational specialty, without acknowledging specific lay evidence of record that "there were asbestos covered pipes throughout the ship, including right above our bunks."  See Veteran's statement of December 2010.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The cause of the Veteran's chronic obstructive pulmonary disease, calcified pleural plaques, and asbestosis was during service, and service connection is warranted.


ORDER

Service connection for chronic obstructive pulmonary disease is granted.

Service connection for calcified pleural plaques, asbestosis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


